DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 February 2022 has been entered.
 
Status
Applicant’s reply dated 11 February 2022 to the previous Office action dated 11 August 2021 is acknowledged.  Claims 1-2, 5, and 8-20 are pending in the application.
The rejection under 35 U.S.C. 101 made in the previous Office action is maintained as set forth below.
The rejections under 35 U.S.C. 103 made in the previous Office action are maintained as set forth below.

Election/Restrictions
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12 August 2019.
	Claims 1-2, 5, 8-13, and 20 are under current examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 9-10, and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (natural product; product of nature) without significantly more.
The claim(s) recite(s) more than 5% (w/w) glycerol monolaurate (GML), which is not markedly different from its naturally occurring counterpart because GML is found naturally in breast milk and some plants (see US 2018/0289656 A1 paragraph [0043]) such as coconut (see US 2016/0095876 A1 paragraph [0152]), and isolation/concentration thereof makes no such marked difference (see, e.g., MPEP 2106.04(c)(II)(C)(2)).  Regarding the thickening agent, surfactant, alcohol, or water thereto, such are (or encompass) naturally occurring products and such combinations/mixtures of naturally occurring products make no such marked difference from the individual components of the mixtures.  An example of a natural product Powell v. Home Depot U.S.A. Inc., 663 F.3d 1221, 100 USPQ2d 1742, 1748 (Fed. Cir. 2011)).  Another example of a natural product surfactant is lecithin.  An example of a natural product alcohol is ethanol.  Water is a natural product.
This judicial exception is not integrated into a practical application because the claimed recitation of a pharmaceutical composition suitable for topical administration adds no required additional structural limitation(s) not already encompassed by a composition containing more than 5% (w/w) GML with or without the additional naturally occurring products recited in the dependent claims.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional elements are recited in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5, and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlievert et al. (WO 2015/120310 A1; published 13 August 2015; of record) in view of Salamone et al. (US 2016/0095876 A1; published 07 April 2016; of record) and Greten et al. (US 2006/0039942 A1; published 23 February 2006; of record).
Schlievert et al. discloses an antimicrobial skin/mucosal gel comprising 10 wt% GML, 1.25 wt% hydroxypropyl cellulose (i.e., a thickening agent), 24 wt% polyethylene glycol (i.e., an alcohol), and 5 wt% water (page 10 line 5 to page 11 line 12).  The cellulose derivative may be hydroxypropyl cellulose or hydroxyethyl cellulose in a concentration of about 0.1-5 wt% (page 5 lines 24-27).  The composition may be an aqueous solution (page 5 lines 28-30).
Schlievert et al. does not disclose about 1-5 wt% surfactant as claimed.

Greten et al. discloses alcohol-based antimicrobial compositions (title) useful as a topical application to skin (abstract) wherein the composition may be a viscous liquid or flowable gel that can easily be applied to skin (paragraph [0027]) wherein the composition may include glyceryl monolaurate (i.e., glycerol monolaurate, GML) (paragraph [0033]) wherein optional ingredients therein include surfactants (paragraph [0034]) wherein polyols such as glycerol are preferably included as skin conditioners, humectants, or moisturizers (paragraph [0023]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schlievert et al., Salamone et al., and Greten et al. by adding the 0.01-1 wt% polysorbate 80 surfactant of Salamone et al. to the composition of Schlievert et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been prima facie case of obviousness exists where claimed and prior art ranges overlap per MPEP 2144.05(I).
Regarding claim 5, although Schlievert et al. does not disclose HEC in the specific embodiment as discussed above, it would have been prima facie obvious before the effective filing date of the claimed invention to follow the suggestions of Schlievert et al. as discussed above and to substitute the hydroxyethyl cellulose (HEC) of Schlievert et al. for the hydroxypropyl cellulose (HPC) in the antimicrobial skin/mucosal gel of Schlievert et al. in view of Salamone et al. and Greten et al. as discussed above, with a reasonable expectation of success, given that Schlievert et al. discloses that the cellulose derivative may be hydroxypropyl cellulose or hydroxyethyl cellulose.
Regarding claim 11, although Schlievert et al. does not disclose glycerol, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add glycerol as suggested by Greten et al. to the composition of Schlievert et al. in view of Salamone et al. and Greten et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been .

Claims 1-2, 5, 8-13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlievert et al. in view of Salamone et al. and Greten et al. as applied to claims 1-2, 5, and 8-12 above, and further in view of Scholz et al. (US 2005/0058673 A1; published 17 March 2005; of record).
Schlievert et al., Salamone et al., and Greten et al. are relied upon as discussed above.
Schlievert et al., Greten et al., and Salamone et al. do not disclose glycerol at about 20 wt% as claimed.
Scholz et al. discloses an antimicrobial composition comprising 10 wt% GML, 20 wt% beeswax (i.e., thickening agent), 1 wt% lactic acid (i.e., an alcohol) (Example 8; paragraph [0270]), wherein the composition is applied topically (abstract; claim 22), wherein the composition can include a hydrophilic component to improve antimicrobial activity (paragraph [0148]) in a concentration of even more preferably at least about 8 wt% to more preferably no greater than 40 wt% (paragraph [0154]) wherein if the antimicrobial agent is glycerol monolaurate the most preferred hydrophilic component is glycerin (paragraph [0153]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schlievert et al., Salamone et al., Greten et al., and Scholz et al. by adding the about 8-40 wt% glycerin (i.e., glycerol) of Scholz et al. to the composition of Schlievert et al. in 
Regarding the concentration range of about 2 wt% polysorbate 80 as in claim 13, such concentration range encompasses the prior art range of 0.01-1 wt%, given that “about 2” encompasses “1”.  Alternatively, such claimed range and prior art range are sufficiently close per MPEP 2144.05(I) that a prima facie case of obviousness exists.
Regarding the concentration range of about 1 wt% HEC as in claim 13, such concentration range encompasses the prior art concentration of 1.25 wt%, given that “about 1” encompasses “1.25”.  Moreover, the claimed range of about 1 wt% and the prior art range of 0.1-5 wt% of hydroxyethyl cellulose overlaps, and a prima facie case of obviousness exists where claimed and prior art range overlap per MPEP 2144.05(I).
Regarding the concentration range of about 20 wt% glycerol as in claim 13, such range overlaps the prior art range of about 8-40 wt%, and a prima facie case of obviousness exists where claimed and prior art range overlap per MPEP 2144.05(I).
Regarding the recitation in claim 20 of “for reducing the likelihood of human immunodeficiency virus (HIV) transmission”, such is a recitation of intended use which adds no additional structure/elements to the claimed composition.

Response to Arguments
Applicant's arguments filed 11 February 2022 have been fully considered but they are not persuasive.
Applicant argues that the eligibility of the present claims is self-evident because the Office action points to no product of nature that would be removed from the public domain by allowance of the present claims, and noting that human milk contains about 0.3 wt% GML, bovine milk contains about 0.015 wt% GML, and coconut oil contains less than 0.041 wt% GML, whereas the present claims require more than 5 wt% GML with thickening agent and surfactant (remarks pages 4-5).  In response, a rejection under 35 U.S.C. 101 of a natural product judicial exception to patentable subject matter does not require citation of a single naturally occurring product; a combination/mixture of natural products can be cited for such a rejection, as the instant rejection does.  In Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127 (1948), a mixture of different natural bacterial species that are not found in nature in such a mixture was found to be unpatentable subject matter (Id. at 128-132), and thus applicant’s assertion that a single naturally occurring product encompassing the mixture must be cited is not persuasive.  Such conclusion is reinforced by Ex parte Burgos, decision of the Patent Trial and Appeal Board dated 03 January 2017, Patent Application No. 13/076,117, pages 6-9, affirmed in non-precedential decision at 711 Fed.Appx. 646 (Fed. Cir. 2018) (a mixture of naturally occurring compounds is not rendered patent eligible under 35 U.S.C. 101 merely by claiming relative amounts or concentrations of the compounds in the mixture; noting that patent ineligible claims in Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127 (1948) recited relative amounts of bacterial species in a mixture).  Moreover, 
Applicant argues that the claimed composition has markedly different characteristics than any product of nature in that the composition may be used safely on sensitive mucosal tissues wherein topical application leads to high concentrations of GML in vaginal tissue biopsies with no detectable signs of inflammation and no alteration of healthy vaginal microflora as evidenced by examples in the specification (remarks pages 5-6).  In response, such examples include HEC therein which is not a product of nature, and thus such examples do not show a markedly different characteristic for the rejected products of nature.  Claim 5, which includes HEC, is not rejected as a product of nature.
Applicant argues that Schlievert et al. and Salamone et al. employ very different delivery systems in that Schlievert et al. teaches gels whereas Salamone et al. teaches liquid flowing compositions, and since the surfactant of Salamone et al. is part of the delivery system one of ordinary skill in the art would not have looked to import that component into the gel of Schlievert et al. (remarks pages 6-7).  In response, the teachings of Schlievert et al. are not limited to a composition in gel form, but also may be in solution (i.e., liquid) form as noted in the rejection above.  Moreover, as discussed in the rejection above, Salamone et al. teaches that solutions (i.e., liquids) include 
Applicant argues that neither Schlievert et al. nor Greten et al. disclose about 1-5 wt% surfactant as claimed (remarks page 7).  In response, as discussed in the rejection, Salamone et al. teaches 0.01-1 wt% polysorbate 80 surfactant, and motivation to add such surfactant amount to the composition of Schlievert et al. would have been to facilitate flow of the composition into skin crevices and skin folds and to enhance overall antimicrobial behavior of the composition and facilitate release of antimicrobial agent as suggested by Salamone et al., given also that Greten et al. teaches that surfactants are known optional ingredients in alcohol-based antimicrobial compositions useful in topical application to skin in forms including viscous liquids and flowable gels.  Such concentration of surfactant overlaps the claimed concentration of surfactant, and a prima facie case of obviousness exists where claimed and prior art ranges overlap per MPEP 2144.05(I).
Applicant argues that Salamone et al. teaches 0.01-1.0 wt% surfactant but does not teach about 2 wt% as in claim 13 (remarks pages 7-8).  In response, “about 2 wt%” as in claim 13 indicates a concentration range that includes concentrations both above and below 2 wt%, and a broadest reasonable interpretation of such would encompass 1 prima facie case of obviousness exists.  MPEP 2144.05(I) discusses caselaw wherein a concentration difference of 15%, which is a 2.5 times difference (prior art concentration of 10% and claimed concentration of 25%), is nevertheless close enough that a prima facie case of obviousness exists.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%).  In the instant application, the difference is smaller (a difference of less than 1%, or a less than 2 times difference, given a prior art disclosure of 1 wt% and a claimed range of “about 2 wt%”) and thus the case of obviousness is even stronger.

Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617